Parker, J.
(dissenting.) In this ease it was clearly proved at the trial that the defendants were grossly negligent, first, in not providing sufficient means to prevent horses going off their ferry-boat into the river; secondly, in not having in proper position, at the time.of the accident, the means they had provided. The company had provided two chains and a rope, which, when in place, extended across the boat at or near the ■bow. At the time of the accident, the rope and one of the ■chains were not in position, and the other chain, although extending across the boat, was only about three inches above the ■floor of the deck. Instead of furnishing an obstacle to prevent the plaintiff’s horses going off the boat, the open, unobstructed way served to invite the animals to go forward. It was the duty of the company to have in position such appliances as had been provided the moment horses were driven on their boat.
I think the evidence does not prove contributory negligence on part of the plaintiff. At the time the horses started he was putting blankets on them. Careful persons driving on the *376ferry-boat, to be transported over the river, always blanket their horses, to prevent wind-founder. While plaintiff was engaged in what he had a right to do, in what it was not only proper but necessary for him to do, the horses went forward towards the open space at the bow of the boat. In my opinion there is no proof of carelessness on part of the plaintiff. Upon alighting from the carriage, he wound the lines around the whip, which was in the socket, so as to be easily grasped if required. After blanketing one, he passed in front of the horses to the side of the other. In adjusting the blanket on. this horse, he was obliged to step back a little, but the evidence does not show that he was at any time further back than the flank of the horse. At' this moment the other horse took a step or two forward towards the opening, which defendants had left unobstructed, leading into the river. This movement brought the fore wheel of the carriage, on the side where-plaintiff stood, against the guard around the engine-house, and this circumstance, which the most careful man would not anticipate, crowded plaintiff against the engine-room in such way as to prevent him from getting to the horses’ heads or-seizing the reins. He was near enough to have reached the heads of the horses or to have snatched the lines, had it not been for the unforeseen circumstance of being crowded against the engine-room. If every possible danger could be foreseen and'guarded against, there would be no accidents. The law on the subject of contributory negligence does not require this.. The rule is that as much care shall be exercised as persons of ordinary prudence observe under the circumstances. But if it be thought that the evidence does not clearly sustain the view I have expressed as to the alleged contributory negligence of the plaintiff, this question was, upon the proofs, at least fairly debatable.
Where contributory negligence is not clearly shown, but is - a fairly debatable question, the case should go to the jury,. The horseá were young and high-spirited, but not wild nor-ungentle.
*377I think the plaintiff should not have been non-suited, and vote to reverse.
For affirmance — The Chief Justice, Depue, Mague, Van Syckel, Gbeen, Kirk, Paterson, Whitaker. 8.
For reversal — The Chancellor, Dixon, Knapp, Parker, Reed, Clement, Cole. 7.